Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5-20-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the linear positioner is a first linear positioner, the waterjet cutting system further comprising: a second linear positioner coupling the other of the cutting head and the jet receiving receptacle to the support structure such that the distance from the cutting head to the jet receiving receptacle is adjustable by movement of the second linear positioner,” of Claim 29, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The figures only show one linear positioner (see Fig. 3, #30/36). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Claim 28, “a linear positioner coupled to at least one of the cutting head and the jet receiving receptacle” and “ multi-axis manipulator that supports at least one of a fiber reinforced polymer composite workpiece and the cutting head,” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim allows for the cutting head to be coupled to both a linear positioner and a multi-axis manipulator at the same time.  This embodiment was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
In re Claim 29, a second linear positioner, in combination with a first linear positioner, was not was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim allows for the cutting head to be coupled to both a linear positioner and a multi-axis manipulator at the same time.  This embodiment was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As such, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 20, “at least 60,000 psi” is indefinite.  This range has no upper limit.  It is unclear where the range ends, and therefore it is indefinite where the scope of the claim ends.  Does the range of the claim end at 100,000 psi or 1,000,000 psi? Each individual is left to determine where the end of the range is.   The claims were examined as best understood. Appropriate correction is required. 
In re Claim 28, “an operating pressure of at least 60,000 psi is indefinite,” is indefinite.  This range has no upper limit.  It is unclear where the range ends, and therefore it is indefinite where the scope of the claim ends.  Does the range of the claim end at 100,000 psi or 1,000,000 psi? Each individual is left to determine where the end of the range is.   The claims were examined as best understood. Appropriate correction is required.
In re Claim 28, “a linear positioner coupled to at least one of the cutting head and the jet receiving receptacle” and “ multi-axis manipulator that supports at least one of a fiber reinforced polymer composite workpiece and the cutting head,”  is indefinite.  The claim allows for the cutting head to be coupled to both a linear positioner and a multi-axis manipulator at the same time.  Applicant’s specification does not disclose that both a linear positioner and a multi-axis manipulator contact the cutting head.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0297943 to Grosbois in view of US 2015/0118942 to Hashish. 

In re Claim 20, Grosbois teaches a method of trimming a fiber reinforced polymer composite workpiece (see Fig. 2, #2), the method comprising: 
providing the fiber reinforced polymer composite workpiece in an unfinished state (see Paras. 0003-0004 teaching a preform which is used as the structural reinforcement for a fan blade) in which fiber reinforced polymer composite material of the workpiece extends beyond a final component profile thereof (see Para. 0008 teaching trimming the outer edges of the preform part; see also Para. 0024); 
generating a pure waterjet (see Fig. 2, #4) via a cutting head (see Fig. 2, #5) in liquid phase unladened with solid particles see Para. 0025-26 teaching a water jet for cutting the preform #2; see also Para 0035); 
positioning the fiber reinforced polymer composite workpiece between the cutting head and a jet receiving receptacle (see Fig. 2, showing preform part #2 located between the cutting head #5 and a jet receiving receptacle #3); 
directing the pure waterjet to pass through the fiber reinforced polymer composite workpiece and into the jet receiving receptacle (see Para. 0025-26 teaching trimming the preform part which required the water jet shooting from the head #5 through the part #2 and into groove #3; see also Para. 0035); 

moving at least one of the fiber reinforced polymer composite workpiece and the cutting head relative to the other of the fiber reinforced polymer composite workpiece  (see Fig. 1-2, showing the head moves around the die and the preform part #2) and the cutting head along a predetermined path such that the pure waterjet trims the fiber 

Grosbois does not teach an operating pressure of at least 60,000 psi or while maintaining the operating pressure of at least 60,000 psi. 

However, Hashish teaches that it is known to operate either water jet or abrasive water jet systems with fluid pressures in a range of 30,000-100,000 psi (see Hashish, Para. 0060).  In the same field of invention, water jet cutters, it would have been obvious to one of ordinary skill in the art to utilize the known pressure range to cut the workpiece of Grosbois.  Doing so is the use of a known technique or operating standard to improve the device in the same way (see MPEP 2143, I, C).  

In re Claim 21, Grosbois in view of Hashish, for the reasons in re Claim 20, teaches wherein directing the pure waterjet to pass through the fiber reinforced polymer composite workpiece and into the jet receiving receptacle and moving at least one of the cutting head and the jet receiving receptacle relative to the other of the cutting head and the jet receiving receptacle occur simultaneously (moving the cutting head of 

In re Claim 22, Grosbois in view of Hashish, for the reasons in re Claim 20, does not teach further comprising: calculating a thickness of the fiber reinforced polymer composite workpiece; and moving at least one of the cutting head and the jet receiving receptacle relative to the other of the cutting head and the jet receiving receptacle to increase the distance in response to calculating an increasing thickness of the fiber reinforced polymer composite workpiece.

However, Hashish teaches that it is known to adjust a clearance gap (see Hashish Figs. 2-3, “D” and Para. 0041 and 0014) when trimming workpiece using a water jet device.  In the same field of invention, water jet cutters, it would have been obvious to one of ordinary skill in the art to calculate the thickness of the workpiece and move the cutting head to increase in responded to a larger thickness of the workpiece.  Doing so would ensure a quality cut edge for the workpiece. 

In re Claim 24, Grosbois in view of Hashish, for the reasons in re Claim 20, teaches wherein moving at least one of the fiber reinforced polymer composite workpiece and the cutting head relative to the other of the fiber reinforced polymer composite workpiece and the cutting head includes supporting the cutting head  with a robotic arm (Grosbois, Fig. 1, #5 is considered a robotic arm that moves in three axis) 

In re Claim 25, Grosbois in view of Hashish, for the reasons in re Claim 20, teaches wherein moving at least one of the cutting head and the jet receiving receptacle relative to the other of the cutting head and the jet receiving receptacle includes moving the cutting head while the jet receiving receptacle remains stationary (Grosbois teaches moving the cutting head #5 while the jet receiving receptacle remains stationary – see Figs. 1-2 and Para. 0026).

In re Claim 26, Grosbois in view of Hashish, for the reasons in re Claim 20, does not teach wherein moving at least one of the cutting head and the jet receiving receptacle relative to the other of the cutting head and the jet receiving receptacle includes moving the jet receiving receptacle while the cutting head remains stationary.

However, Hashish teaches that it is old and well known in the art of water jet cutting to provide a system where wherein moving at least one of the cutting head and the jet receiving receptacle relative to the other of the cutting head and the jet receiving receptacle includes moving the jet receiving receptacle while the cutting head remains stationary (see Hashish, Fig. 2 showing a stationary cutting head system #18).  

In the same field of invention, water jet cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the structure 

In re Claim 27, Grosbois in view of Hashish, for the reasons in re Claim 20, does not teach wherein the jet receiving receptacle includes an inlet aperture, and directing the pure waterjet to pass through the fiber reinforced polymer composite workpiece and into the jet receiving receptacle includes directing the water jet to pass through the inlet aperture. 

However, Hashish teaches that it is old and well known in the art of water jet cutting to provide a system where wherein the jet receiving receptacle includes an inlet aperture, and directing the pure waterjet to pass through the fiber reinforced polymer composite workpiece and into the jet receiving receptacle includes directing the water jet to pass through the inlet aperture (See Figs. 2-3 of Hashish showing the water jet passing through the workpeice and into the aperture #24 of the receptacle #22). 

In the same field of invention, water jet cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the structure of Fig. 2 of Hashish to cut the workpiece of Grosbois.  Doing so would allow the part to be cut without requiring the cutting die of Grosbois, thereby reducing tooling costs. 

Claim 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0297943 to Grosbois in view of US 2010/0224270 to Raghavan and EP2011609A2. 

In re Claim 23, Grosbois in view of Raghavan, for the reasons above in re Claim 20, does not teach wherein moving at least one of the fiber reinforced polymer composite workpiece and the cutting head relative to the other of the fiber reinforced polymer composite workpiece and the cutting head includes supporting the fiber reinforced polymer composite workpiece with a robotic arm and manipulating the robotic arm while the robotic arm is supporting the fiber reinforced polymer composite workpiece.
	However, EP2011609A2 teaches that it is known to provide a robotic system for a water jet (see EP2011609A2, Fig. 3, R1 and Para. 0002) as well as transferring and position robots (see EP2011609A2, Fig. 3, R2-R9) which include a part holder (see Figs. 3-4, “V”).  In the same field of invention, structure devices for water jets, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place the water jet of modified Grosbois on the robotic processing robot (R1) of EP2011609A2 as well as use the position robots to grasp and hold the workpiece of modified Grosbois.  Doing so would provide a system that can be used to cut multiple different parts of various shapes without requiring specific tooling for each part. (see EP2011609A2 teaches not requiring the use or storage of 120 fixtures for 120 parts in Para. 0003).    

Such a system would provide moving at least one of the fiber reinforced polymer composite workpiece and the cutting head relative to the other of the fiber reinforced polymer composite workpiece and the cutting head (the system of EP 2011609A2 teaching a water jet on robot R1 and R2-9 for securing the workpiece, both of which -R1 and R2-9- are movable relative to each other) includes supporting the fiber reinforced polymer composite workpiece with a robotic arm (In EP 2011609A2)R2-9 support the workpiece) and manipulating the robotic arm while the robotic arm is supporting the fiber reinforced polymer composite workpiece (see Para. 0009 and Para 0028-31).

Alternatively, if Grosbois does not teach the supporting head on a robotic arm, Claim 24 is further rejected in view of EP2011609A2.  EP2011609A2 teaches that it is known to provide a robotic system for a water jet (see EP2011609A2, Fig. 3, R1 and Para. 0002). In the same field of invention, structure devices for water jets, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place the water jet of modified Grosbois on the robotic processing robot (R1) of EP2011609A2 as well as use the position robots to grasp and hold the workpiece of modified Grosbois.  Doing so would provide a system that can be used to cut multiple different parts of various shapes without requiring specific tooling for each part. (see EP2011609A2 teaches not requiring the use or storage of 120 fixtures for 120 parts in Para. 0003).    

.

Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118942 to Hashish in view of US 2012/0297943 to Grosbois. 

In re Claim 28, Hashish teaches a waterjet cutting system (see Figs. 1-3, and Para. 0037-45) comprising: 
a cutting head that generates a pure water jet in a liquid phase unladened with solid particles (see Fig. 1, #18, cutting head, see also see Para. 0038 teaching: The fluid jet cutting head 18 is configured to generate a high pressure fluid jet via an orifice and to selectively discharge the fluid jet (with or without abrasives) at an operating pressure of at least 60,000 psi (see Para. 0044 teaching pressure ratings ranging from 40,000 psi to 100,000 psi and higher);
a jet receiving receptacle (see Fig. 1, #22) positioned below the cutting head and aligned with the cutting head so as to receive the water jet through an inlet aperture (see Figs. 1-2, #24) of the jet receiving receptacle; 

a multi-axis manipulator (see Fig. 1, #12) that supports at least one of a workpiece and the cutting head (see Figs. 1-3, teaching robot #12 holding the workpiece #14), and moves at least one of the workpiece and the cutting head relative to the other of the fiber reinforced polymer composite workpiece and the cutting head along a predetermined path (see Para. 0037 teaching robot #12 for manipulating the workpiece to be process by the high pressure fluid jet).

Hashish is silent as to the workpeice.  However, US 2012/0297943 to Grosbois teaches that it is known to cut a fiber reinforced polymer composite (see Grosbois, Par. 0002, 0006) workpiece with a water jet (see Grosbois, Para. 0011-12).  

In the same field of invention, water jets, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to utilize the water jet of Hashish to cut the part of Grosbois.  Doing so is the substitution of one known water jet for another known water jet to cut a part known to be cut by water jet cutting (see MPEP 2143, I, B).  Doing so would allow the part to be cut without requiring the cutting die of Grosbois, thereby reducing tooling costs. 

In re Claim 29, Hashish in view of Grosbois, for the reasons above in re Claim 28, the embodiment of Hashish, Figs. 1-3, does not teach  wherein the linear positioner 

In re Claim 30, Hashish in view of Grosbois, for the reasons above in re Claim 28 teaches further comprising a control system communicatively coupled to the linear positioner (see Hashish, Fig. 1, #40 and para. 0041), the control system enabling adjustment of the distance in response to a change in thickness of the fiber reinforced polymer composite workpiece at a portion of the fiber reinforced polymer composite workpiece moving between the cutting head and the jet receiving receptacle (see Hashish, Para. 0041 teaching : The clearance gap distance D may be adjusted to accommodate for work pieces 14 of different thicknesses or of varying thicknesses).



In re Claim 32, Hashish in view of Grosbois, for the reasons above in re Claim 28 teaches wherein the robotic arm supports the fiber reinforced polymer composite workpiece such that the fiber reinforced polymer composite workpiece is movable between the cutting head and the jet receiving receptacle (see Hashish, Fig. 1-3, showing the robot #12 supporting the workpiece #14 and Para. 0037 teaching : a multi-axis robotic motion system 12, such as an industrial multiaxial robotic arm, which is configured to manipulate a workpiece 14 within a working envelope of the motion system 12 defined by its range of motion to be processed by a high pressure fluid jet (e.g., waterjet or abrasive waterjet).).

In re Claim 33, Hashish in view of Grosbois, for the reasons above in re Claim 28 teaches wherein the linear positioner couples at least one of the cutting head and the jet receiving receptacle to a support structure (see Hashish, both embodiments of Figs. 2-3 showing the linear positioner #30 coupled to either the cutting head or the jet receiving receptacle to support structure #16).

In re Claim 34, Hashish in view of Grosbois, for the reasons above in re Claim 28 teaches wherein both the cutting head and the jet receiving receptacle are supported by 

In re Claim 35, Hashish in view of Grosbois, for the reasons above in re Claim 28 teaches wherein the jet receiving receptacle (see Hashish, Figs. 1-3, #22) includes an inlet aperture (see Hashish Figs. 1-3, #24), and the inlet aperture is positioned to provide entry of the pure waterjet into the jet receiving receptacle (see Hashish Figs. 1-3 and Para. 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN G RILEY/Primary Examiner, Art Unit 3724